Order filed, May 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00102-CR
                                    ____________

                 SEDRICK DOMONIQUE HAYWOOD, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1258266


                                          ORDER

      The reporter’s record in this case was due April 2, 2012, 2012. See Tex. R. App.
P. 35.1. On April 16, 2012, this court ordered the court reporter to file the record on or
before May 16, 2012. To date, the record has not been filed with the court. Because the
reporter’s record will not be filed within the time prescribed, the court GRANTS your
request and issues the following order.

      We order Wong Lee, the substitute court reporter, to file the record in this appeal
on or before May 27. 2012. No further extension will be entertained. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely
filed. See Tex. R. App. P. 35.3(c). If Wong Lee does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                       PER CURIAM